DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/6/2022.
Applicant’s amendments are sufficient to overcome the specification objection set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
The Examiner notes that support is provided in the originally filed disclosure for “a second tip member, non-integral to the first tip member” in at least Figs. 6A-7C illustrating separation between first and second tip members 605/705 & 620/720. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 13 recite the limitation “a same removable tip with a same first and second tip member can cut tissue or clamp a vessel without having to use a second removable tip”.  It is unclear if the “a same removable tip” is the same as or different from the “A removable tip” previously recited and if the “a same first and second tip member” are the same as the “a first tip member” and “a second tip member” previously recited.  For purposes of examination, the claim will be interpreted as: -wherein the first and second tip members are configured to cut or clamp tissue-. 
Claims 2-12 & 14-20 depend from claims 1 & 13 and are thus also rejected. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Koros et al. (5,352,235).
Concerning claim 1, as illustrated in at least Fig. 14-24, Koros et al. disclose a removable tip for use with an electrosurgical tool (shaft 655 having cutting tips 700 for use with handle 600 of laparoscopy instrument that has an electrical receiving plug means 602 for monopolar use; Col. 12, ll. 4-13 & 51-55), comprising: 
a first tip member having a distal end and a proximal end; a second tip member, non-integral to the first tip member, having a distal end and a proximal end directly coupled to the proximal end of the first tip member (exposed metal non-integral cutting tips 700 comprising tips 707, 712 and respective blades 705, 710 such that the tapered proximal arms of tips 700 flex together like tweezers to cause the blades 705, 710 to close and proximal ends of the blades form a Y-shaped configuration with the shaft 670 where each blade is secured to the end of the shaft 670 with a flexible arm 707, 712; Col. 6, ll. 19-22 & Col. 12, ll. 14-50); and 
an insertion member directly coupled with the proximal ends of the first and second tip members (inner solid cylindrical shaft 670 directly connects to proximal ends of blades 705, 710 as each blade is secured to the end of shaft 670; Col. 6, ll. 19-22 & Col. 12-13, ll. 66-40), the insertion member for inserting the removable tip within an opening in the electrosurgical tool (movable shaft 670 has securement means/ball-like tip 676 that is used to engage and lock the proximal end of movable shaft 150 to socket 900 of the handle 600 via quick release button and lock combination 914 such that when button 914 is depressed, ball end 676 of shaft 670 can be removed from socket 900; Col. 13-14, ll. 26-42), wherein once the insertion member is fully inserted and positioned into the electrosurgical tool, the removable tip is rotatable within the opening in the electrosurgical tool while remaining fully inserted and positioned within the electrosurgical tool (thumb wheel 755 rotates inner shaft which in turn rotates tips 700 to change the orientation of the tips 700; Col. 16, ll. 43-61), and
a same removable tip with a same first and second tip member can cut tissue or clamp a vessel without having to use a second removable tip (tips 700 are cutting tips; Col. 12, ll. 14-28).
Concerning claim 8, Koros et al. disclose the first and second tip members (705, 710) comprise at least one electrically conductive surface (Col. 12, ll. 14-28). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 7 & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited), as applied to claim 1, in further view of Allen, IV et al. (2013/0178852, previously cited). 
Concerning claim 2, Koros et al. disclose when axial pressure is applied to an outer surface of the first and second tip members, the distal ends of the first and second tip members move proximate each other in a closed position and when axial pressure is not applied to the outer surface of the first and second tip members, the distal ends of the first and second tip members are separated by a distance from one another in an open position (Col. 12, ll. 14-50), and thus fail to specifically disclose the opposite wherein when axial pressure is applied to an outer surface of the first and second tip members, the distal ends of the first and second tip members are separated by a distance from one another in an open position; and when axial pressure is not applied to the outer surface of the first and second tip members, the distal ends of the first and second tip members move proximate each other in a closed position.  However, Allen, IV et al. disclose a tip (300) for use with an electrosurgical tool (400) comprising first and second tip members (330, 340), wherein when axial pressure is applied to an outer surface (350, 360) of the first and second tip members (330, 340), the distal ends of the first and second tip members (330, 340) are separated by a distance from one another in an open position (Fig. 6); and when axial pressure is not applied to the outer surface (350, 360) of the first and second tip members (330, 340), the distal ends of the first and second tip members (330, 340) move proximate each other in a closed position (Fig. 5). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. such that when axial pressure is applied to an outer surface of the first and second tip members, the distal ends of the first and second tip members are separated by a distance from one another in an open position; and when axial pressure is not applied to the outer surface of the first and second tip members, the distal ends of the first and second tip members move proximate each other in a closed position in order to provide the benefit of biasing the jaws in a closed position vs an open position such that tissue is clamped due to pressure exerted by the bias of the jaws as taught by Allen, IV et al. ([0012], [0068-0069]; Fig. 1 & 5-6). 
Concerning claim 7, Koros et al. fail to specifically disclose the first and second tip members each are a single piece from their distal to proximal ends. However, Allen, IV et al. further disclose the first and second tip members (330, 340) to be a single piece from their distal (332, 342) to their proximal (310, 320) ends.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Koros et al. and form each of the first and second tip members as single pieces from their distal to proximal ends, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  
Concerning claim 13, as illustrated in at least Fig. 14-24, Koros et al. disclose an electrosurgical tool (laparoscopy instrument; Col. 2, ll. 39-40), comprising: 
a handheld electrosurgical unit, the handheld electrosurgical unit configured to be connected with an electrosurgical wall unit (handle 600 of laparoscopy instrument; Col. 12, ll. 4-28); and 
a removable tip (shaft 655 having cutting tips 700 for use with handle 600 that has an electrical receiving plug means 602 for monopolar use; Col. 12, ll. 4-13 & 51-55); the removable tip comprising: 
a first tip member having a distal end and a proximal end; a second tip member, non-integral to the first tip member, having a distal end and a proximal end directly coupled to the proximal end of the first tip member; (exposed metal non-integral cutting tips 700 comprising tips 707, 712 and respective blades 705, 710 such that the tapered proximal arms of tips 700 flex together like tweezers to cause the blades 705, 710 to close and proximal ends of the blades form a Y-shaped configuration with the shaft 670 where each blade is secured to the end of the shaft 670 with a flexible arm 707, 712; Col. 6, ll. 19-22 & Col. 12, ll. 14-50) and 
an insertion member directly coupled with the proximal ends of the first and second tip members (inner solid cylindrical shaft 670 directly connects to proximal ends of blades 705, 710 as each blade is secured to the end of shaft 670; Col. 6, ll. 19-22 & Col. 12-13, ll. 66-40), the insertion member for inserting the removable tip within an opening in the handheld electrosurgical unit (movable shaft 670 has securement means/ball-like tip 676 that is used to engage and lock the proximal end of movable shaft 150 to socket 900 of the handle 600 via quick release button and lock combination 914 such that when button 914 is depressed, ball end 676 of shaft 670 can be removed from socket 900; Col. 13-14, ll. 26-42), wherein once the insertion member is fully inserted and positioned into the handheld electrosurgical unit, the removable tip is rotatable within the opening in the handheld electrosurgical unit while remaining fully inserted and positioned within the handheld electrosurgical unit (thumb wheel 755 rotates inner shaft which in turn rotates tips 700 to change the orientation of the tips 700; Col. 16, ll. 43-61), and 
and
a same removable tip with a same first and second tip member can cut tissue or clamp a vessel without having to use a second removable tip (tips 700 are cutting tips; Col. 12, ll. 14-28)
Koros et al. fail to disclose the handheld unit including at least a first button to activate a cutting mode and a second button to activate a cauterizing mode.  However, Allen, IV et al. disclose an electrosurgical tool (100) comprising a handheld electrosurgical unit (200, 400) and a tip (i.e., 300), the handheld electrosurgical unit (200, 400) having at least a first button to activate a cutting mode and a second button to activate a cauterizing mode (410, 420, 430). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. such that the handpiece includes at least a first button to activate a cutting mode and a second button to activate a cauterizing mode in order to provide the benefit of operating the switches by the hand on the tool as taught by Allen, IV et al. ([0007], [0087-0089]; Fig. 1).
Claim 14 is rejected upon the same rationale as provided for claim 2. 
Concerning claim 15, Koros et al. fail to disclose a locking mechanism coupled to the first and second tip members for locking the removable tip in the closed position for the embodiment of Figs. 14-24.  However, in the embodiment of Figs. 1-13, Koros et al. disclose a locking mechanism (27, 34) coupled to first and second tip members (55, 75) for locking a removable tip (150, 55, 75) in the closed position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of the embodiment of Figs. 14-24 of Koros et al. to further comprise a locking mechanism coupled to the first and second tip members for locking the removable tip in the closed position in order to provide the benefit of locking the handles together in a desired position as taught by Koros et al. (Col. 11-12, ll. 50-3).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited), as applied to claim 1. 
Concerning claim 3, Koros et al. fail to disclose a locking mechanism coupled to the first and second tip members for locking the removable tip in the closed position for the embodiment of Figs. 14-24.  However, in the embodiment of Figs. 1-13, Koros et al. disclose a locking mechanism (27, 34) coupled to first and second tip members (55, 75) for locking a removable tip (150, 55, 75) in the closed position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of the embodiment of Figs. 14-24 of Koros et al. to further comprise a locking mechanism coupled to the first and second tip members for locking the removable tip in the closed position in order to provide the benefit of locking the handles together in a desired position as taught by Koros et al. (Col. 11-12, ll. 50-3). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited), as applied to claim 1, in further view of Bales et al. (5,176,702, previously cited).
Concerning claim 5, Koros et al. fail to disclose a locking pin positioned in a lateral slot of the locking mechanism and wherein the locking mechanism is moved toward the distal ends of the first and second tip members when the distal ends of the first and second tip members are in the closed position; and the locking pin is engaged in the lateral slot to maintain the locking mechanism in a locked position.  However, Bales et al. disclose a tool (10) comprising tip members (22, 24) and a locking mechanism (ratchet mechanism) coupled to the first and second tip members (22, 24) for locking the tip members in position.  Bales et al. further disclose a locking pin (442) positioned in and engaged in a lateral slot (443a,b) of the locking mechanism to help maintain the locking mechanism in a locked position and wherein the locking mechanism is moved toward the distal ends of the first and second tip members when the distal ends of the first and second tip members (22, 24) are in the closed position, and the locking pin (442) is engaged in the lateral slot (443a,b) to help maintain the locking mechanism in a locked position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. to further comprise a locking pin positioned in a lateral slot of the locking mechanism and wherein the locking mechanism is moved toward the distal ends of the first and second tip members when the distal ends of the first and second tip members are in the closed position; and the locking pin is engaged in the lateral slot to maintain the locking mechanism in a locked position in order to provide the benefit of an alternative ratcheting mechanism for locking the handles together in a desired position as taught by Bales et al. (Col. 11-12, ll. 5-68, particularly Col. 12, ll. 44-68; Fig. 1b & 10). 

Claim(s) 6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited), as applied to claim 1, in further view of Poulsen (2015/0005760, previously cited).
Concerning claim 6, Koros et al. fail to disclose at least the first and second tip members include a coating on at least an outer surface thereof.  However, Poulsen discloses first and second conductive tip members (17a,b) for use with an electrosurgical tool (1), wherein at least the distal ends of the first and second tip members include a non-stick coating on an outer surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. such that at least the first and second tip members include a coating on at least an outer surface thereof in order to provide the benefit of reducing tissue sticking such that less energy is used to treat the tissue as taught by Poulsen. ([0037], [0046]; Claim 14). 
Concerning claim 9, Koros et al. fail to disclose at least the distal ends of the first and second tip members include a non-stick coating.  However, Poulsen discloses first and second conductive tip members (17a,b) for use with an electrosurgical tool (1), wherein at least the distal ends of the first and second tip members include a non-stick coating on an outer surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. such that at least the distal ends of the first and second tip members include a non-stick coating in order to provide the benefit of reducing tissue sticking such that less energy is used to treat the tissue as taught by Poulsen. ([0037], [0046]; Claim 14). 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited), as applied to claim 1, in further view of Batchelor et al. (2016/0051273, previously cited)
Concerning claim 10, Koros et al. fail to disclose a portion of the first tip member located between the proximal and distal ends of the first tip member comprises a first separating member; and a portion of the second tip member located between the proximal and distal ends of the second tip member comprises a second separating member. However, Batchelor discloses first and second tip members (22, 24) of a tip (10), wherein a portion of the first tip member (22) located between the proximal and distal ends of the first tip member (22) comprises a first separating member (122 or 122’); and a portion of the second tip member (24) located between the proximal and distal ends of the second tip member (24) comprises a second separating member (124 or 124’).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. such that a portion of the first tip member located between the proximal and distal ends of the first tip member comprises a first separating member; and a portion of the second tip member located between the proximal and distal ends of the second tip member comprises a second separating member in order to provide the benefit of a variable closure force as taught by Batchelor et al. ([0006], [0042]; Fig. 1-5) 
Concerning claim 11, Koros et al. in view of Batchelor et al. further disclose the distal ends (705, 710) of the first and second tip members (707, 712) removable at or above the first and second separating members (122, 122’, 124, 124’ of Batchelor) since the tip members (707, 712) are removable at insertion member (670) as discussed in the rejection of claim 1. 
The Examiner notes that the term “above” can be anywhere in space with respect to the apparatus. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited), as applied to claim 1, in further view of Kanehira et al. (2004/0078035, previously cited).  
Concerning claim 10, Koros et al. fail to disclose a portion of the first tip member located between the proximal and distal ends of the first tip member comprises a first separating member; and a portion of the second tip member located between the proximal and distal ends of the second tip member comprises a second separating member. However, Kanehira et al. disclose first and second tip members (306, 307) for use with an electrosurgical tool (301), wherein a portion of the first tip member (306) located between the proximal and distal ends of the first tip member (306) comprises a first separating member (313); and a portion of the second tip member (307) located between the proximal and distal ends of the second tip member (307) comprises a second separating member (314).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Koros et al. such that a portion of the first tip member located between the proximal and distal ends of the first tip member comprises a first separating member; and a portion of the second tip member located between the proximal and distal ends of the second tip member comprises a second separating member in order to provide the benefit of detachably fixing the energy delivery portion to the tip members as taught by Kanehira et al. ([0402-0403]; Fig. 39A & 42A-B) 
Concerning claim 11, Koros et al. in view of Kanehira et al. further disclose the distal ends (705, 710) of the first and second tip members (707, 712) removable at or above the first and second separating members (313, 314 of Kanehira et al.) since the tip members (707, 712) are removable at insertion member (670) as discussed in the rejection of claim 1. 
The Examiner notes that the term “above” can be anywhere in space with respect to the apparatus. 
Concerning claim 12¸ Kanehira et al. further disclose the distal ends of the first and second tip members (306, 307) couple with the first separating member (313) and the second separating member (314) by a snap fit ([0402-0403]; Fig. 39A & 42A-B).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited) in view of Allen, IV et al. (2013/0178852, previously cited), as applied to claim 13, in further view of Bales et al. (5,176,702, previously cited).
Claim 17 is rejected upon the same rationale as applied to claims 4-5. 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited) in view of Allen, IV et al. (2013/0178852, previously cited), as applied to claim 13, in further view of Batchelor et al. (2016/0051273, previously cited).
Claim 18 is rejected upon the same rationale as applied to claim 10. 
Claim 19 is rejected upon the same rationale as applied to claim 11. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koros et al. (5,352,235, previously cited) in view of Allen, IV et al. (2013/0178852, previously cited), as applied to claim 13, in further view of Kanehira et al. (2004/0078035, previously cited).  
Claim 18 is rejected upon the same rationale as applied to claim 10. 
Claim 19 is rejected upon the same rationale as applied to claim 11. 
Claim 20 is rejected upon the same rationale as applied to claim 12. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 & 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,191,586. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a removable tip comprising first and second tip members and a rotatable insertion member.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,172,979. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a removable tip comprising first and second tip members and a rotatable insertion member. 

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Koros fails to teach “a same tip member with a same first and second tip member [that] can cut tissue or clamp a vessel without having to use a second removable tip”, the Examiner respectfully disagrees.  The limitation recites “cut tissue or clamp a vessel”.  The tips (700) of Koros are “cutting” tips (Col. 12, ll. 14-28) and thus are capable of cutting tissue.  The limitation fails to require the prior art to both “cut and clamp” tissue/vessel as discussed in the interview on 4/1/2022 and notated in the Examiner Interview Summary record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Haupt (2017/0319264) disclose tips that can both cut ([0039]) and clamp ([0077]) tissue.  Joshi et al. (2019/0046258) disclose tips that can both cut ([0047]) and clamp ([0050], “manipulate tissue”) tissue.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794